          Case 20-34682 Document 671 Filed in TXSB on 03/17/21 Page 1 of 2




                       PROOF OF PUBLICATION
                                                                                                21
                                                                                      Mar-17, 20___
                                                                  ___________________________


  /͕ĚŐĂƌEŽďůĞƐĂůĂ͕ŝŶŵǇĐĂƉĂĐŝƚǇĂƐĂWƌŝŶĐŝƉĂůůĞƌŬŽĨƚŚĞWƵďůŝƐŚĞƌŽĨ                        Ă
  ĚĂŝůǇŶĞǁƐƉĂƉĞƌŽĨŐĞŶĞƌĂůĐŝƌĐƵůĂƚŝŽŶƉƌŝŶƚĞĚĂŶĚƉƵďůŝƐŚĞĚŝŶƚŚĞŝƚǇ͕ŽƵŶƚǇĂŶĚ^ƚĂƚĞŽĨEĞǁzŽƌŬ͕
  ŚĞƌĞďǇĐĞƌƚŝĨǇƚŚĂƚƚŚĞĂĚǀĞƌƚŝƐĞŵĞŶƚĂŶŶĞǆĞĚŚĞƌĞƚŽǁĂƐƉƵďůŝƐŚĞĚŝŶƚŚĞĞĚŝƚŝŽŶƐŽĨ

                                  ŽŶƚŚĞĨŽůůŽǁŝŶŐĚĂƚĞŽƌĚĂƚĞƐ͕ƚŽǁŝƚŽŶ


  Mar 17, 2021, NYT & Natl, pg B3




                                                          ͺͺͺͺͺͺͺͺͺͺ                       ͺͺͺͺͺͺͺͺ

^ǁŽƌŶƚŽŵĞƚŚŝƐϭϳƚŚĚĂǇŽĨ
DĂƌĐŚ͕ϮϬϮϭ


ͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺͺ
EŽƚĂƌǇWƵďůŝĐ
                                                                            Case 20-34682 Document 671 Filed in TXSB on 03/17/21 Page 2 of 2
CMYK                                                                             Nxxx,2021-03-17,B,003,Bs-BW,E1


                                                                                                             THE NEW YORK TIMES BUSINESS WEDNESDAY, MARCH 17, 2021                                                                                                                                                                      N                                                        B3



                                                                                                                                      LITIGATION | TECHNOLOGY




Purdue Pharma Offers Plan to End Sackler Family Control and Lawsuits
       By JAN HOFFMAN                                                                                                                                                                                                                    go toward alleviating the epi-                                                   over earlier proposals, they still
  and MARY WILLIAMS WALSH                                                                                                                                                                                                                demic, rather than being dis-                                                    found it disappointing for several
In a filing that signifies the begin-                                                                                                                                                                                                    bursed more generally to cover                                                   reasons. Among those, they said,
ning of the end of the country’s                                                                                                                                                                                                         shortfalls in state budgets. Such                                                the plan should be amended to es-
most notorious manufacturer of                                                                                                                                                                                                           disbursements were a chief criti-                                                tablish “a prompt and orderly
prescription opioids, Purdue                                                                                                                                                                                                             cism of the 1998 settlement that                                                 wind-down of the company that
Pharma submitted its bankruptcy                                                                                                                                                                                                          ended sprawling litigation against                                               does not excessively entangle it
restructuring plan just before                                                                                                                                                                                                           the big tobacco companies, to                                                    with states and other creditors.”
midnight on Monday. The blue-                                                                                                                                                                                                            which the opioid litigation is                                                     Two branches of the Sackler
print requires members of the bil-                                                                                                                                                                                                       sometimes compared.                                                              family — heirs of two of the broth-
lionaire Sackler family to relin-                                                                                                                                                                                                           Pushed by creditors during the                                                ers who founded the company —
quish control of the company and                                                                                                                                                                                                         bankruptcy negotiations, the                                                     said: “Today marks an important
transforms it into a new corpora-                                                                                                                                                                                                        company suggested in its plan                                                    step toward providing help to
tion with revenue directed exclu-                                                                                                                                                                                                        that the disbursements follow re-                                                those who suffer from addiction,
sively toward abating the addic-                                                                                                                                                                                                         cent public health principles that                                               and we hope this proposed resolu-
tion epidemic that its signature                                                                                                                                                                                                         were signed by at least two dozen
painkiller, OxyContin, helped cre-                                                                                                                                                                                                       major medical, drug policy and ac-
ate.
                                                                                                                                                                                                                                         ademic institutions and that in-
                                                                                                                                                                                                                                         clude attention to drug preven-
                                                                                                                                                                                                                                                                                                                          A company’s revenue
   The plan, more than 300 pages
long, is the company’s formal bid
                                                                                                                                                                                                                                         tion, youth education, racial equi-                                              would go to abating
                                                                                                                                                                                                                                         ty and transparency.
to end thousands of lawsuits and
includes a pledge from the Sack-
                                                                                                                                                                                                                                            The plan will be voted on by                                                  the opioid crisis.
                                                                                                                                                                                                                                         tens of thousands of parties. Con-
lers to pay $4.275 billion from their
                                                                                                                                                                                                                                         firmation hearings will ensue, and                                               tion will signal the beginning of a
personal fortune — $1.3 billion
                                                                                                                                                                                                                                         a conclusion is expected in a few                                                far-reaching effort to deliver as-
more than their original offer — to
                                                                                                                                                                                                                                         months. From the start of the
reimburse states, municipalities,                                                                                                                                                                                                                                                                                         sistance where it is needed.”
                                                                                                                                                                                                                                         bankruptcy        proceedings    18
tribes and other plaintiffs for costs                                                                                                                                                                                                                                                                                        The eldest brother, Dr. Arthur
                                                                                                                                                                                                                                         months ago, leaders of a major
associated with the epidemic.                                                                                                                                                                                                                                                                                             Sackler, sold his shares before
                                                                                                                                                                                                                                         bloc of municipalities signaled
   If the plan is approved by a ma-                                                                                                                                                                                                                                                                                       OxyContin was introduced and his
                                                                                                                                                                                                                                         their support, as did 24 states.
jority of the company’s creditors                                                                                                                                                                                                                                                                                         relatives are not part of the litiga-
                                                                                                                                                                                                                                            Lloyd B. Miller, who represents
and Judge Robert D. Drain of fed-                                                                                                                                                                                                                                                                                         tion.
                                                                                                                                                                                                                                         numerous tribes including the
eral bankruptcy court in White                                                                                                                                                                                                           Navajo Nation, said his clients                                                     A forensic audit of the Sacklers’
Plains, N.Y., payments will start                                                                                                                                                                   JANE ROSENBERG/REUTERS               were on board.                                                                   finances, commissioned by Pur-
pouring into three buckets: one to      A court sketch of a virtual hearing in November showing Steve Miller, top row, second from right, the chairman of                                                                                   “It’s critical that more opioid                                               due in the course of the bank-
compensate individual plaintiffs,       Purdue Pharma. Mr. Miller entered a guilty plea on behalf of Purdue, a maker of the painkiller OxyContin.                                                                                        treatment funding starts flowing                                                 ruptcy investigations, determined
like families whose relatives over-                                                                                                                                                                                                      into tribal communities, all the                                                 that from 2008 to 2017 the family
dosed or guardians of infants born                                                                                                                                                                                                       more so given the extraordinary                                                  earned more than $10 billion from
with neonatal abstinence syn-           said the Sacklers would not be re-                               uniformly allege that OxyContin                                 est groups of claimants — tribes                                devastation tribes have suffered                                                 the company. Lawyers for the
drome, as well as hospitals and in-     leased from criminal investiga-                                  helped lay the groundwork for the                               and the governmental — own the                                  during the Covid pandemic,” he                                                   family said that the full amount
surers; another for tribes; and the     tions that could be brought by a                                 epidemic of addiction to prescrip-                              company and would ensure that                                   said.                                                                            was not liquid: More than half
third — and largest — for state         handful of states for violating con-                             tion and illegal drugs that resulted                            revenue went exclusively to pro-                                   But since 2019, when Purdue                                                   went toward taxes and invest-
and local governments, which            sumer protection laws. The plan                                  in the deaths of more than 400,000                              grams dedicated to abating the                                  filed for bankruptcy, 24 other                                                   ments in businesses that will be
have been devastated by the costs       does, however, release them from                                 people over 20 years.                                           crisis.                                                         states — some controlled by Dem-                                                 sold as part of the bankruptcy
of a drug epidemic that has only        further civil litigation.                                           To halt the mounting civil litiga-                             By 2024, the company’s manag-                                 ocrats, others by Republicans —                                                  agreement.
worsened during the Covid-19               The new filing, made minutes                                  tion, which was costing Purdue $2                               ers could sell to private owners,                               and the District of Columbia have                                                   Although states and other blocs
pandemic.                               before a court-imposed deadline,                                 million a week in related legal                                 but those owners would also be                                  opposed the move, noting that                                                    of creditors have vociferously ob-
   “With drug overdoses still at        is a milestone in Purdue’s long,                                 fees, the company filed for bank-                               bound by the same rules of con-                                 Purdue has continued to profit                                                   jected to elements of the plan for
record levels, it is past time to put   troubled history as a maker and                                  ruptcy protection in 2019.                                      duct and direction of revenue.                                  from its OxyContin sales.                                                        18 months, many factors seem to
Purdue’s assets to work address-        marketer of OxyContin, the pre-                                     The litigation in federal court                                While Purdue was working its                                     Maura Healey, the attorney                                                    favor the likelihood of approval:
ing the crisis,” said Steve Miller,     scription painkiller that turned                                 against other companies is con-                                 way through the bankruptcy pro-                                 general of Massachusetts, who                                                    the duration of the litigation, the
chairman of Purdue’s board of di-       out to be addictive for hundreds of                              tinuing.                                                        ceedings, it pleaded guilty to fed-                             was the first to sue individual                                                  exorbitant cost to all parties, the
rectors, in a statement. “We are        thousands of people. For years,                                     The biggest difference between                               eral criminal charges in Novem-                                 members of the Sackler family,                                                   urgency of the worsening opioid
confident this plan achieves that       federal and state authorities tried                              Purdue’s earlier proposals and                                  ber for defrauding health agen-                                 contended that under this plan,                                                  crisis and the overall depletion of
critical goal. ”                        to curb Purdue’s marketing tac-                                  this latest plan is a payment in-                               cies and violating anti-kickback                                the Sackler payments would come                                                  public health resources by the co-
   Whether the plan will be ac-         tics. In 2007, the Justice Depart-                               crease of $1.3 billion from the                                 laws.                                                           from their investment returns                                                    ronavirus pandemic.
cepted remains to be seen. Since        ment settled with Purdue and top                                 Sacklers and the addition of two                                  Individual members of the                                     rather than from principal.                                                         The new company would con-
the company filed for Chapter 11        executives for $634.5 million to re-                             more years (from seven to nine)                                 Sackler family agreed to pay the                                   “The Sacklers became billion-                                                 tinue to sell OxyContin, a
bankruptcy in 2019, 24 states and       solve criminal charges related to                                to their payment schedule.                                      federal government $225 million                                 aires by causing a national trage-                                               painkiller that is still approved by
the District of Columbia have de-       its marketing practices.                                            Another notable change in-                                   in civil penalties, but said in a                               dy,” Ms. Healey said in a state-                                                 the Food and Drug Administra-
nounced it, arguing that the               Beginning in 2015, as the opioid                              volves control of the new com-                                  statement that they had “acted                                  ment. “They shouldn’t be allowed                                                 tion under limited circumstances.
process would foreclose their abil-     epidemic was tearing through the                                 pany. The initial proposal from                                 ethically and lawfully.” Although                               to get away with it by paying a                                                  But it would diversify its products
ity to pursue legal action directly     country, lawsuits brought by cit-                                2019 said it would be overseen by                               the Sacklers were not charged                                   fraction of their investment re-                                                 to include generics and a drug to
against individual Sackler family       ies, counties, states, tribes, fam-                              state-appointed officials. The re-                              criminally, the Justice Depart-                                 turns over the next nine years and                                               treat attention deficit hyperactivi-
members, whose contributions,           ilies, hospitals and insurers were                               structuring plan now describes it                               ment reserved the right to pursue                               walking away richer than they are                                                ty disorder, as well as set aside
they contend, are insufficient.         engulfing drug distributors, dis-                                as a private corporation run by in-                             criminal charges later.                                         today.”                                                                          new drugs to reverse overdoses
   Although some details of the         pensing pharmacies and manu-                                     dependent managers selected by                                    A major goal of the new Purdue                                   Attorneys general for the op-                                                 and treat addiction, to be distrib-
settlement terms are still being        facturers, with Purdue chief                                     the states and the local govern-                                plan is to install guardrails assur-                            posing states said that although                                                 uted on a nonprofit basis as a pub-
hammered out, Purdue officials          among them. The cases almost                                     ments that sued Purdue. The larg-                               ing that the settlement money will                              the plan was an improvement                                                      lic health initiative.




Facebook                                                                                                                                                                 Google to Cut Some App-Store Fees
Agrees to Pay                                                                                                                                                                            By JACK NICAS
                                                                                                                                                                         Google is cutting in half its com-
                                                                                                                                                                                                                                         store to reach iPhone users.
                                                                                                                                                                                                                                         Google’s Android software allows
                                                                                                                                                                                                                                                                                                                             Google said its change would
                                                                                                                                                                                                                                                                                                                          halve the app-store fees for 99 per-
                                                                                                                                                                                                                                         users to download apps outside of                                                cent of Android developers. But
For Content
                                                                                                                                                                         mission on developers’ first $1
                                                                                                                                                                         million in app sales, following a                               its flagship app store, called the                                               while Apple’s and Google’s moves
                                                                                                                                                                         similar move by Apple that is                                   Play Store. Still, Android is the                                                have earned them positive head-
                                                                                                                                                                                                                                                                                                                          lines, they will likely have little im-
In Australia                                                                                                                                                             aimed at appeasing developers
                                                                                                                                                                         and regulators who accuse the
                                                                                                                                                                         companies of abusing their domi-
                                                                                                                                                                                                                                         dominant smartphone operating
                                                                                                                                                                                                                                                                                                                          pact on the companies’ bottom
                                                                                                                                                                                                                                                                                                                          lines, because most of their app-
    By LIVIA ALBECK-RIPKA                                                                                                                                                nance of the smartphone industry.                               A move intended to                                                               store revenues come from larger
                                                                                                                                                                            Google said that starting July 1,                                                                                                             developers.
MELBOURNE, AUSTRALIA — Face-                                                                                                                                             it would take 15 percent of the first                           appease developers                                                                  Apple’s new policy, for instance,
book has agreed to pay Rupert                                                                                                                                                                                                                                                                                             will affect roughly 98 percent of
Murdoch’s News Corp for its jour-
                                                                                                                                                                         $1 million developers take in from
                                                                                                                                                                         certain app sales, down from 30
                                                                                                                                                                                                                                         and regulators.                                                                  the companies that pay Apple a
nalism content in Australia, a                                                                                                                                           percent. Google will still charge 30                                                                                                             commission, but those developers
month after the social media plat-                                                                                                                                       percent after the first $1 million.                             system around the world, under-                                                  accounted for less than 5 percent
form temporarily blocked news                                                                                MATTHEW ABBOTT FOR THE NEW YORK TIMES                          Apple last year said it was halv-                            pinning roughly 85 percent of the                                                of App Store revenues last year,
links inside the country over legis-    A deal with News Corp came a month after content was temporarily blocked.                                                        ing its app-store commission to 15                              world’s smartphones, according                                                   according to estimates from Sen-
lation pressing digital giants to                                                                                                                                        percent on companies that earn                                  to IDC, a market research firm.                                                  sor Tower, an app analytics firm.
compensate publishers.                                                                                                                                                   less than $1 million a year in app
   The multiyear deal, announced           Others said it further empha-                                 Australia and New Zealand, said                                 sales.
on Tuesday, includes news con-          sized the inordinate power of so-                                of the draft Australian legislation,                               The dual actions reverse years                                          IN THE UNITED STATES BANKRUPTCY COURT                               on which the Debtors mail notice of the amendment to the Schedules
tent from major Murdoch conser-         cial media companies to control                                  “The proposed law fundamentally                                 of resistance by the companies to
                                                                                                                                                                                                                                          FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION                          (the“AmendedSchedulesBarDate”).
                                                                                                                                                                                                                                          In re: BOUCHARD TRANSPORTATION ) Chapter 11                                       ANY PERSON OR ENTITY WHO FAILS TO FILE A PROOF OF CLAIM,
vative news media like The Aus-         news and public information.                                     misunderstands the relationship                                 change their app-store commis-                                           CO., INC., et al.,1                 ) Case No.20-34682 (DRJ)          INCLUDING ANY REQUEST FOR PAYMENT UNDER SECTION 503(B)(9)
                                                                                                                                                                                                                                                               Debtors.               ) (Jointly Administered)          OF THE BANKRUPTCY CODE ON OR BEFORE THE CLAIMS BAR DATE
tralian, a national newspaper; the      “They are the gatekeepers to the                                 between our platform and pub-                                   sions, which have become impor-                                                                                                                OR THE GOVERNMENTAL BAR DATE, AS APPLICABLE, SHALL NOT BE
                                                                                                                                                                                                                                         NOTICE OF DEADLINES FOR THE FILING OF PROOFS OF
news site news.com.au; and other        news for public consumption,”                                    lishers who use it to share news                                tant to their growth.                                            CLAIM, INCLUDING REQUESTS FOR PAYMENTS UNDER                                  TREATED AS A CREDITOR WITH RESPECT TO SUCH CLAIM FOR THE
                                                                                                                                                                                                                                               SECTION 503(b)(9) OF THE BANKRUPTCY CODE                                 PURPOSESOFVOTINGANDDISTRIBUTIONONANYCHAPTER11PLAN.
metropolitan, regional and com-         said Marc Cheong, who re-                                        content.”                                                          Rivals have intensified their                                             THE CLAIMS BAR DATE IS APRIL 9,2021,                                  Filing a Proof of Claim. Each Proof of Claim must be filed, including
munity publications.                                                                                                                                                                                                                                                                                                    supporting documentation, by either (i) electronic submission through
                                        searches digital ethics at the Uni-                                 While the Australian govern-                                 criticism of the rates, saying they                                         AT 5:00 P.M.PREVAILING CENTRALTIME
                                                                                                                                                                                                                                                                                                                        PACER (Public Access to Court Electronic Records at http://ecf.txsb.
                                                                                                                                                                                                                                         THE GOVERNMENTAL CLAIMS BAR DATE IS APRIL 26,2021
   Last month, Google unveiled its      versity of Melbourne.                                            ment has pointed to the consolida-                              are artificially high because the                                           AT 5:00 P.M.PREVAILING CENTRALTIME                                 uscourts.gov), (ii) electronic submission using the interface available on
                                                                                                                                                                                                                                                                                                                        the Claims and Noticing Agent’s website at https://cases.stretto.com/
own three-year global agreement            In a statement, Facebook said                                 tion of digital ad spending in com-                             companies have a duopoly on the
                                                                                                                                                                                                                                         PLEASETAKE NOTICE OFTHE FOLLOWING:
                                                                                                                                                                                                                                                                                                                        bouchard or (iii) if submitted through non-electronic means, by U.S. Mail
                                                                                                                                                                                                                                             Deadlines for Filing Proofs of Claim. On March 12,2021,the United
with News Corp to pay for the pub-      the agreements would help people                                 panies like Google and Facebook,                                distribution of mobile apps. Regu-                              States Bankruptcy Court for the Southern District of Texas (the “Court”)       or other hand delivery system,so as to be actually received by the Claims
                                                                                                                                                                                                                                                                                                                        and Noticing Agent on or before the Claims Bar Date or the Governmental
lisher’s news content, and Face-                                                                                                                                                                                                         entered an order [Docket No. 650] (the “Bar Date Order”) establishing
                                        gain access to news articles and                                 the tech giants say they benefit                                lators around the world have be-                                certain deadlines for the filing of proofs of claim, including requests for    Bar Date, or any other applicable Bar Date, at the following addresses:
book backed down, under heavy                                                                                                                                                                                                                                                                                           If by First-Class Mail: Bouchard Transportation Co., Inc., et al., Claims
                                        breaking-news videos from a net-                                 news companies by driving traffic                               gun investigating the commis-                                   payment under section 503(b)(9) of the Bankruptcy Code (collectively,
                                                                                                                                                                                                                                         “Proofs of Claim”), in the chapter 11 cases of the following debtors           Processing, c/o Stretto, 410 Exchange, Suite 100, Irvine, CA 92602; If by
criticism, from its drastic step of     work of national, metropolitan, ru-                              to their sites.                                                 sions as part of larger antitrust                               and debtors in possession (collectively, the “Debtors”): DEBTOR, CASE          Hand Delivery or Overnight Mail: Bouchard Transportation Co.,Inc.,et
                                                                                                                                                                                                                                                                                                                        al.,ClaimsProcessing,c/oStretto,410Exchange,Suite100,Irvine,CA92602.
blocking the sharing or viewing of      ral and suburban newsrooms.                                         Facebook has also announced                                  probes, and lawmakers in several
                                                                                                                                                                                                                                         NO.: Bouchard Transportation Co., Inc., 20-34682; B. No. 240 Corp.,
                                                                                                                                                                                                                                                                                                                            Contents of Proofs of Claim. Each Proof of Claim must:(1) be written
                                                                                                                                                                                                                                         20-34680; Tug Barbara E. Bouchard Corp., 20-34681; B. No. 295 Corp.,
news links in Australia.                   “We are committed to bringing                                 preliminary pay deals with inde-                                states are considering bills that                               20-34683; Tug Bouchard Girls Corp., 20-34684; B No. 220 Corporation,           in legible English; (2) include a claim amount denominated in United
                                                                                                                                                                                                                                                                                                                        States dollars; (3) clearly identify the Debtor against which the claim is
                                                                                                                                                                                                                                         20-34721; Tug Frederick E. Bouchard Corp., 20-34722; Tug Evening Tide
   Few details, including how           Facebook News to Australia,” said                                pendent news organizations in-                                  would make it more difficult for                                Corp, 20-34723; Tug J. George Betz Corporation, 20-34724; B No. 225            asserted (4) conform substantially with the Proof of Claim form provided
                                                                                                                                                                                                                                                                                                                        by the Debtors or Official Form 410;(5) be signed by the claimant or by an
much Facebook will pay News             Andrew Hunter, the head of Face-                                 cluding Private Media, Schwartz                                 Apple and Google to impose the                                  Corporation, 20-34725; Tug Evening Star Corp, 20-34726; Tug Jane A.
                                                                                                                                                                                                                                                                                                                        authorized agent or legal representative of the claimant on behalf of the
                                                                                                                                                                                                                                         Bouchard Corporation, 20-34727; B No. 230 Corporation, 20-34728; Tug
Corp for content, were released.        book’s partnerships in Australia                                 Media and Solstice Media. But so                                fees.                                                           Bouchard Boys Corp., 20-34729; Tug Evening Mist Corp, 20-34730; B No.          claimant, whether such signature is an electronic signature or is ink; and
                                                                                                                                                                                                                                                                                                                        (6) include as attachments any and all supporting documentation on
   In a statement on Tuesday,           and New Zealand.                                                 far, it has cemented agreements                                    Apple has been largely the fo-
                                                                                                                                                                                                                                         252 Corp., 20-34731; Tug Kim M. Bouchard Corp., 20-34732; Tug Evening
                                                                                                                                                                                                                                         Light Corp., 20-34733; B No. 205 Corporation, 20-34734; Tug Linda Lee          which the claim is based. Please note that each Proof of Claim must state
Robert Thomson, chief executive                                                                                                                                                                                                          Bouchard Corporation, 20-34735; B No. 272 Corp., 20-34736;Tug Donna J.         a claim against only one Debtor and clearly indicate the specific Debtor
                                           That was a markedly different                                 only with News Corp and Seven                                   cus of the criticism because it                                 Bouchard Corp., 20-34737; B No. 210 Corporation, 20-34738; Tug Evening         against which the claim is asserted. To the extent more than one Debtor is
of News Corp, said the agreement,                                                                                                                                        forces developers to use its app                                                                                                               listed on the Proof of Claim,a Proof of Claim is treated as if filed only against
                                        tone from the one the tech giant                                 West Media, another major con-                                                                                                  Breeze Corp, 20-34739; B No. 260 Corporation, 20-34740; Tug Marion C.
                                                                                                                                                                                                                                                                                                                        Bouchard Transportation Co., Inc., or if a Proof of Claim is otherwise filed
which he called a “landmark,”                                                                                                                                                                                                            Bouchard Corp., 20-34741; B No. 280 Corporation, 20-34742; Tug Ellen
                                                                                                                                                                                                                                                                                                                        without identifying a specific Debtor,the Proof of Claim may be deemed as
                                        struck in February, when Face-                                   servative news company.                                                                                                         S. Bouchard Corp, 20-34743; B No. 215 Corporation, 20-34744; B No.
would “have a material and mean-                                                                                                                                                                                                         262 Corporation, 20-34745; B No. 231 Corporation, 20-34746; B No. 282          filed only against BouchardTransportation Co.,Inc. A claim that is asserted
                                        book blocked news in Australia.                                     Sky News Australia, also owned                                                                                                                                                                              to be a legal obligation of more than one Debtor shall be filed against each
ingful impact on our Australian                                                                                                                                                                                                          Corporation, 20-34747; B No. 264 Corporation, 20-34748; Tug Brendan J.
                                                                                                                                                                                                                                                                                                                        suchDebtorseparately.
news businesses.”                          At the time, William Easton,                                  by Mr. Murdoch, extended an ex-                                               NOTICE OF PUBLIC SALE                             Bouchard Corporation, 20-34749; Tug Ralph E. Bouchard Corp, 20-34750;
                                                                                                                                                                                                                                         Tug Rhea I Bouchard Corp, 20-34751; B No. 265 Corporation, 20-34752;               Electronic Signatures Permitted. Proofs of Claim signed electroni-
                                                                                                                                                                             PLEASE TAKE NOTICE THAT Crossroads Financing,                                                                                              cally by the claimant or an authorized agent or legal representative of the
   News Corp leaders, Mr. Thom-         managing director of Facebook                                    isting agreement with Facebook.                                 LLC (“Lender”) will conduct, through its agent, Hilco           B No. 284 Corporation, 20-34753; B No. 233 Corporation, 20-34754; Tug
                                                                                                                                                                                                                                                                                                                        claimant may be deemed acceptable for purposes of claims administra-
                                                                                                                                                                         Streambank (“Agent”), a sale and disposition of the below       Buster Bouchard Corp, 20-34755;Tug Morton S. Bouchard IV Corporation,
                                                                                                                                                                                                                                                                                                                        tion. Copies of Proofs of Claim sent by facsimile or electronic mail will not
son added, had “led a global de-                                                                                                                                         described collateral by public sale in accordance with the      20-34756; B No.270 Corp., 20-34757;Tug Robert J.Bouchard Corporation,
                                                                                                                                                                                                                                                                                                                        be accepted.Unless otherwise ordered by the Court,any original document
                                                                                                                                                                         provisions of N.Y. UCC 9-601 et seq. as follows:                20-34758; B No. 285 Corporation, 20-34759; Tug Morton S. Bouchard Jr.
bate” as the rise of the digital gi-                                                                                                                                         Description of Property to Be Sold: Intellectual prop-      Corp.,20-34760;TugCaptainFredBouchardCorp,20-34761;TugDanielleM.               containingtheoriginalsignatureofanypartyotherthanthepartythatfiles
                                                                                                                                                                                                                                                                                                                        the Proof of Claim shall beretainedby thefiling party for a period of not less
ants impoverished the news in-                                                                                                                                           erty, including trademarks, a domain name and goodwill (the     BouchardCorporation,20-34762;Tug DeniseA.Bouchard Corp,20-34763;B
                                                                                                                                                                                                                                         No.235 Corporation,20-34764;B No.242 Corporation,20-34765;B No.245             than five (5) years after the Debtors’case is closed,and upon request,such
dustry. With the deal, he said,                         NOTICE OF PUBLIC SALES UNDER UNIFORM COMMERCIAL CODE                                                             “Property”), and inventory of RT Brands, LLC, Robert Talbott,
                                                                                                                                                                                                                                         Corporation,20-34767;BNo.250Corporation,20-34768.                              originaldocumentmustbeprovidedtotheCourtorotherpartiesforreview,
                                           PLEASE TAKE NOTICE THAT on April 6, 2021, at the hour of 2:00 p.m. Eastern Daylight Time, or as soon thereafter as            Inc.and RTB Promotion Company, LLC. Lender has a first pri-                                                                                    pursuant to the Administrative Procedures for the Filing, Signing, and
                                                                                                                                                                                                                                             The Bar Dates. Pursuant to the Bar Date Order, all entities (except
Facebook’s chief executive, Mark        practicable, Jones Lang LaSalle, on behalf of SPT CHATSWORTH HOLDINGS, L.L.C. and/or its successors and assigns                  ority security interest in the Property. The Property will be
                                                                                                                                                                                                                                         governmental units), including individuals, partnerships, estates, and         VerifyingofDocumentsbyElectronicMeansinTexasBankruptcyCourts.
                                                                                                                                                                         sold free and clear of Lender’s lien in the Property.                                                                                              Section 503(b)(9) Requests for Payment. Any Proof of Claim
Zuckerberg, and his team had            (“Secured Party”) will hold a public sale virtually via online video conference (and additionally in person if, at the time of
                                                                                                                                                                             Date, Hour and Place of Sale: Auction for qualified bid-    trusts that have a claim or potential claim against the Debtors that arose
                                                                                                                                                                                                                                                                                                                        that asserts a right to payment arising under section 503(b)(9) of the
                                        sale, applicable state and city laws and rules as well as relevant building management rules permit the same), pursuant          ders shall convene on April 13, 2021 at 12:00 p.m. Eastern      prior to September 28, 2020, no matter how remote or contingent such
helped “fashion a future for jour-      to Section 9-610 of the Uniform Commercial Code as enacted in the State of New York, to sell to the highest qualified            Time (US), and will be conducted via a videoconference          right to payment or equitable remedy may be,including requests for pay-        Bankruptcy Code must also: (1) include the value of the goods delivered
                                                                                                                                                                                                                                                                                                                        to and received by the Debtors in the twenty (20) days prior to the
nalism, which has been under ex-        bidder all of the right, title and interest of HFZ 344 WEST 72ND STREET LLC (“Debtor”) in the proprietary leasehold interest     platform. Bids are due April 8, 2021 at 12:00 p.m. Eastern      ment under section 503(b)(9) of the Bankruptcy Code,MUST FILE A PROOF
                                                                                                                                                                                                                                         OF CLAIM on or before April 9, 2021, at 5:00 p.m., prevailing Central          Petition Date; (2) attach any documentation identifying the particular
                                        and shares of Chatsworth Realty Corporation appurtenant and relating to Units 1F, 1R, 301, 1101, 1208, A-6A, A-PH,               Time (US).                                                                                                                                     invoices for which such 503(b)(9) claim is being asserted; and (3) attach
treme duress.”                          A-TH, PH-E, PH-W, SL008/SL009,TH2 and TH3 (the “Collateral”) in the premises commonly known as “The Chatsworth,”                     No Warranties: The Property will be sold “AS IS,”           Time (the“Claims Bar Date”). Governmental entities that have a claim or
                                                                                                                                                                                                                                                                                                                        documentation of any reclamation demand made to the Debtors under
                                                                                                                                                                                                                                         potential claim against the Debtors that arose prior to September 28,2020,
   Critics said, however, that the      bounded by West End Avenue, West 71st Street, West 72nd Street, and Riverside Boulevard a/k/a 340-344 West 72nd                  “WHERE IS,” “WITHOUT ANY WARRANTIES WHATSOEVER,
                                                                                                                                                                         EXPRESSED OR IMPLIED, INCLUDING, WITHOUT                        no matter how remote or contingent such right to payment or equitable          section546(c)oftheBankruptcyCode(ifapplicable).
                                        Street, New York, NY 10023 (Manhattan Block 1183, Lots 50 and 53) (collectively, the “Property”), which Collateral is                                                                                                                                                               Additional Information. If you have any questions regarding the
deal did little to guarantee the        pledged to secure the Loan (as defined below) with an unpaid balance due as of 12/31/20 of $78,745,218.93.                       LIMITATION, A WARRANTY OF MERCHANTABILITY OR                    remedy may be,MUST FILE A PROOF OF CLAIM on or before April26,2021,
                                                                                                                                                                                                                                         at5:00p.m.,prevailingCentralTime(the“Governmental Bar Date”). All              claims process and/or you wish to obtain a copy of the Bar Date Notice, a
kind of public-interest journalism         The sales are being held to enforce the rights of Secured Party under that certain Consolidated, Amended and                  FITNESS FOR ANY PARTICULAR OR OTHER PURPOSE.” The                                                                                              proof of claim form or related documents you may do so by: (i) calling the
                                                                                                                                                                         Property is being sold without recourse to Lender, the Agent,   entitiesholdingclaimsarisingfromtheDebtors’rejectionofexecutorycon-
                                        Restated Promissory Note 1 and that certain Promissory Note 2 (collectively, the “Notes”) dated as of December 31,                                                                               tracts and unexpired leases are required to file Proofs of Claim by the date   Debtors’restructuring hotline at 855-923-1038 (U.S./Canada) or 949-236-
hailed by the Australian govern-        2012, and that certain Amended and Restated Coop Pledge and Security Agreement dated as of September 27, 2018                    their attorneys or representatives. Lender does not claim
                                                                                                                                                                                                                                         that is the later of (a) the Claims Bar Date or the Governmental Bar           4792 (International);and/or (ii) visiting the Debtors’restructuring website
                                                                                                                                                                         title to the Property being sold hereunder and disclaims any                                                                                   at: https://cases.stretto.com/bouchard.
ment when it proposed the legisla-      (the “Pledge”) (the Notes and the Pledge, collectively, the “Loan”), by and among Secured Party and Debtor.
                                                                                                                                                                         warranty of title, possession and the like in the sale.         Date, as applicable, and (b) the date that is thirty days following entry
                                                                                                                                                                                                                                                                                                                        1
                                           The sales will be held on a “where is, as is” basis, with reserve, and without any representations or warranties of any                                                                       of the order approving the Debtors’rejection of the applicable executory            Due to the large number of Debtors in these chapter 11 cases, a
tion, which was approved last           kind, whether express or implied. There is no warranty relating to title, possession, quiet enjoyment or the like in these
                                                                                                                                                                             Participation Requirements, Information and
                                                                                                                                                                         Due Diligence and Terms of Sale: Potential bidders              contract or unexpired lease (the“Rejection Damages Bar Date”). All enti-       complete list of the Debtor entities and the last four digits of their federal
month.                                  dispositions. Secured Party reserves the right to sell the Collateral separately, or to sell all (or any combination) of the                                                                     ties holding claims affected by an amendment to the Debtors’ Schedules         tax identification numbers is not provided herein. A complete list may
                                                                                                                                                                         interested in obtaining information regarding the Property,                                                                                    be obtained on the website of the Debtors’ claims and noticing agent at
                                        Collateral collectively and as an entirety in its sole and absolute discretion. Secured Party reserves the right to establish    requirements for participation in the auction, access to        are required to file Proofs of Claim by the later of (a) the Claims Bar
   “There’s no guarantee that the       bidding procedures, to require potential bidders to tender a minimum bid deposit, to approve or reject any bids in its sole      the videoconference platform and the terms of the sale          Date or the Governmental Bar Date, as applicable, and (b) 5:00 p.m.,           https://cases.stretto.com/bouchard. The location of the Debtors’ service
                                                                                                                                                                                                                                         prevailing Central Time, on the date that is thirty days from the date         addressis: 58SouthServiceRoad,Suite150,Melville,NewYork11747.
public’s going to benefit,” said        discretion, and to have potential bidders demonstrate their ability to perform and close to the satisfaction of Secured          and submitting a bid may contact Richelle Kalnit at Hilco
                                        Party. Secured Party reserves the right to credit bid at the auction, to assign its bid, and to credit the purchase price        Streambank (rkalnit@hilcoglobal.com). Only qualified
Tanya Notley, a senior lecturer in      against the expenses of the sales and the secured obligations. Secured Party reserves the right to adjourn, continue, or         bidders will be able to bid on the Property at the auction.
communication at Western Syd-           cancel the auction without further notice. The sales shall be held in accordance with the “Terms of Public Sale,” which          Lender is a qualified bidder and may credit bid all or a
                                        set forth (among other things) the sale procedures, the bidding deposit requirements, and the timing of settlement.              portion of its secured claim for the Property.
ney University. She noted that the         The public sale shall be conducted by Mannion Auctions, LLC, by Matthew D. Mannion, Auctioneer, NYC DCA License                   Postponement of Auction: The auction scheduled on
                                                                                                                                                                         the above date, time and location may be postponed. In
first major news companies to           No. 1434494-DCA, or other such licensed auctioneer(s) as may be selected by the Secured Party, without further
                                                                                                                                                                         such event, an announcement of postponement of the
                                        publication or notice.
strike deals with Facebook were            Any parties interested in further information about the Collateral, the exact location of the sales, the requirements to
                                                                                                                                                                         scheduled sale will be made by Lender.
                                                                                                                                                                         Dated: March 12, 2021, Otterbourg P.C., /s/ James M.
conservative and aligned with the       be a “qualified bidder”, and/or the Terms of Public Sale should visit www.344west72ndstcoopuccsale.com or contact                Cretella, Attorneys for Lender, 230 Park Avenue, NY,
                                        Brett Rosenberg at 212-812-5926 or brett.rosenberg@am.jll.com.
current government.                                                                                                                                                      NY 10169, (212) 905-3611
